DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 7, 11, and 17, in the reply filed on September 7, 2022 is acknowledged. The traversal is on the ground(s) that “it would not be unduly burdensome for the Office to also examine the subject matter of the non-elected groups.” This is not found persuasive for the following reason(s).
It is respectfully submitted that the subject groups are drawn to different patentable subcombinations of the disclosed invention, wherein each of the groups requires a separate divergent search, including text searches, and separate consideration to determine if each is separately patentable. Further, it is respectfully submitted that examining multiple inventions in the time allotted for a single invention creates a serious and undue burden on the Office.
Additionally, elected original claims 1, 2, 7 and 11 are among the claims that have been canceled in the subject response. Elected original claim 17 remains in the application as well as new claims 28-51. Regarding these claims:
claims 17 and 28-50 are directed to the elected invention and are being examined; and
claim 51 is directed to one of non-elected Groups II-V and has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed on October 23, 2019, December 2, 2020, and March 16, 2022 have been received and the references listed thereon have been considered with exception that, regarding the IDS of October 23, 2019, foreign documents 1 and 2 have not been considered and have been lined through because a copy of each document has not been provided.
Additionally, it is noted that Foreign documents 4 and 6 on the IDS of October 23, 2019 have been considered to the extent that each is a one sheet document that merely references another cited foreign document.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “cylindrical bore” as set forth in claim 17, the “bore” as set forth in claim 28, the “plunged-position bore” as set forth in claim 34 and claim 46, and the “first locking feature” set forth in claim 38 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 28-50 are objected to because of the following informalities:
The preambles of independent claims 17, 28, and 38 do not accurately reflect the subject matter being claimed in the body of the claims; for example, in claim 17, the pipe fabrication tool is positively set forth in that the alignment plate is recited as being affixed to the fabrication tool, and the clamping system is positively set forth in that the grooved guide is recited as being affixed to the clamping system. Such positively recited recitations require the prior art to have those features are thus those features are part of the claimed invention. It is suggested to rewrite the preambles of all of the claims; for example, for independent claim 17, it is suggested to rewrite the preamble as follows:
-- A pipe fabrication assembly including a plunge guide assembly, 
The suggested amendments to independent claims 28 and 38 would be the same or similar; and the preambles of the dependent claims should be amended as appropriate.
In claim 34, line 2, the recitation “disengagement … with” appears to be improper, and it seems that “with” should be changed to --from-- (e.g., reference claim 37).
In claim 45, line 2, the recitation “disengagement … with” appears to be improper, and it seems that “with” should be changed to --from-- (e.g., reference claim 48).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure does not appear to provide support or sufficient support for the fabrication tool including a receiving aperture as set forth in claim 49 and     claim 50. Rather, support appears to be provided for the alignment plate being part of the plunge guide assembly, not the fabrication tool.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 29, 33-37, 39, 41-43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 17, line 4, the recitation “grooved guide” is vague and indefinite as to what grooved structure is being set forth, particularly as to how the corresponding disclosed structure (feature 90) is considered to be “grooved”.
In claim 29, line 2, the recitation “slidably engage” is vague and indefinite as to whether it refers to “engaged” as set forth and defined in claim 28, line 11 or to another such engagement.
In claim 33, line 2, the recitation “biased” renders the claim vague and indefinite since no structure has been set forth to perform such a function.
In claim 34, lines 1-2, the recitation “the cylindrical bore” lacks antecedent basis; in line 5, the recitation “located on the clamping system” is vague and indefinite as to how the claim is being further defined, and it appears to be broader than that set forth in claim 28 wherein the pin is recited as being included with the guide as an alternative, and thus it seems that the subject recitation should be changed to --located on the guide-- or the like.
In claim 36, line 2, the recitation “a maximum rotation” renders the claim vague and indefinite as to what is being set forth, particularly since no structure has been set forth to provide or otherwise define such rotation.
In claim 39, line 2, the recitation “slidably engage” is vague and indefinite as to whether it refers to “engaged” as set forth and defined in claim 38, line 12 or to another such engagement.
In claim 41, lines 1-2, the recitation “wherein upon engaging the alignment plate and the guide” renders the claim vague and indefinite since it is not clear as to how merely engaging these structures will cause the engagement member to be “actuated”, and it seems that it is the engagement between the engagement member and the alignment plate that causes such actuation.
In claim 43, line 2, the recitation “biased” renders the claim vague and indefinite since no structure has been set forth to perform such a function.
In claim 47, line 2, the recitation “a maximum rotation” renders the claim vague and indefinite as to what is being set forth, particularly since no structure has been set forth to provide or otherwise define such rotation.

Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 49 and 50 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 49 recites that “the clamping system includes a mounting pin and the pipe fabrication tool includes a receiving aperture” which in the case of the clamping system and the mounting pin is broader that the structure set forth in claim 28 (i.e., alternatively the pin is recited as being received on the guide of the clamping structure), and in the case of the pipe fabrication tool and the receiving aperture conflicts with and/or is broader than the structure set forth in claim 28 (i.e., alternatively the recess is recited as part of the alignment plate, which is part of the plunge guide assembly, not the fabrication tool).
Claim 50 has the same or substantially the same issues with respect to its independent claim 38.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28 and 38 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by German Publication 20 2013 005 723 (hereafter “GP ‘723”).
Regarding claim 28 and the claims dependent therefrom, GP ‘723 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a pipe fabrication tool (e.g., 17) having a rotary blade (e.g., 4 as viewed in Fig. 3), and
a clamping system (e.g., 3, 5; i.e., the clamping structure 3 in Figs. 1-2 and the attaching structure 5 which attaches to 3 via rollers 10 fitting into slots 18, 18’),
the plunge guide assembly comprising:
an alignment plate (e.g., the plate member that extends past the handle and connects handle 13 to pivot axle for pivoting the saw) affixed to one of the pipe fabrication tool (e.g., via the connecting structure shown in Figs. 3, 4) and the clamping system;
a guide (e.g., 12) affixed to the other of the pipe fabrication tool and the clamping system (e.g., 5 of 3, 5);
wherein one of the guide and the alignment plate includes a pin (e.g., the pin structure that extends from the end portion of the plate in the opposite direction than the handle as is visible in Fig. 3), and the other of the guide and the alignment plate includes a bore (e.g., at the outer edge of 12 as viewed in Figs. 3, 4);
wherein upon attaching the pipe fabrication tool to the clamping system, the alignment plate is engaged with the guide by positioning of the pin in the bore.
Regarding claim 38 and the claims dependent therefrom, GP ‘723 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a pipe fabrication tool (e.g., 17) having a rotary blade (e.g., 4 as viewed in Fig. 3, and
a clamping system (e.g., 3, 5; i.e., the clamping structure 3 in Figs. 1-2 and the attaching structure 5 which attaches to 3 via rollers 10 fitting into slots 18, 18’),
the plunge guide assembly comprising:
an alignment plate (e.g., the plate member that extends past the handle and connects handle 13 to pivot axle for pivoting the saw) affixed to one of the pipe fabrication tool (e.g., via the connecting structure shown in Figs. 3, 4) and the clamping system;
a guide (e.g., 12) affixed to the other of the pipe fabrication tool and the clamping system (e.g., 5 of 3, 5);
wherein one of the guide and the alignment plate includes an engagement member (e.g., the pin structure that extends from the end portion of the plate in the opposite direction than the handle as is visible in Fig. 3), and the other of the guide and the alignment plate includes a first locking feature (e.g., at the outer edge of 12 as viewed in Figs. 3, 4);
wherein upon attaching the pipe fabrication tool to the clamping system, the alignment plate is engaged with the guide in a ready position when the engagement member is positioned in the first locking feature;
wherein upon disengaging the engagement member from the first locking feature, the pipe fabrication tool can move relative the clamping system into a plunged position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 29, 33, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over German Publication 20 2013 005 723 (hereafter “GP ‘723”) Official notice.
Regarding claim 17 and the claims dependent therefrom, GP ‘723 substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a pipe fabrication tool (e.g., 17) having a rotary blade (e.g., 4 as viewed in Fig. 3), and
a clamping system (e.g., 3, 5; i.e., the clamping structure 3 in Figs. 1-2 and the attaching structure 5 which attaches to 3 via rollers 10 fitting into slots 18, 18’),
the plunge guide assembly comprising:
an alignment plate (e.g., the plate member that extends past the handle and connects handle 13 to pivot axle for pivoting the saw) affixed to the pipe fabrication tool (e.g., via pivot axle);
a grooved guide (e.g., 12) affixed to the clamping system (e.g., 5 of 3, 5);
wherein one of the grooved guide and the alignment plate includes an axially positionable pin (e.g., the pin structure that extends from the end portion of the described alignment plate in the opposite direction than the handle as is visible in Fig. 3), and the other of the grooved guide and the alignment plate includes a cylindrical bore (e.g., the bores at the outer edge of 12 as viewed in Figs. 3-4);
wherein upon attaching the pipe fabrication tool to the clamping system, the alignment plate is engaged with the grooved guide by axial positioning of the pin in the cylindrical bore.
Thus, GP ‘723 lacks the bores being cylindrical bores.
However, the bores of GP ‘723 appear to be open, U-shaped bores for accommodating the pin extending opposite the handle 13, and thus lacks closed, cylindrical bores. The Examiner takes Official notice that such bore shapes and pin/bore detent-type configurations are old and well-known in the art, particularly arts that utilize position adjusting and locking structure. As evidence in support of the taking of Official notice, one well-known example is the locking structure on baby chairs, specifically the tray attachment thereof, wherein in many models, the holes used to engage the locking pin are a row of cylindrical holes that are used in the locking structure of the tray. Other examples are known throughout various different arts, wherein one having ordinary skill in the art would clearly be aware of such positioning/locking configurations. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a positioning/locking configuration that includes a cylindrical bore as one a various well-known alterative locking structures.
Regarding claims 29 and 39, GP ‘723 lacks the “slidably engage” recitation as follows:
[claim 29] wherein the alignment plate is adapted to slidably engage the guide of the plunge guide assembly;
[claim 39] wherein the alignment plate is adapted to slidably engage the guide of the plunge guide assembly.
However, it would have been obvious to one having ordinary skill in the art to design and construct the plate and the guide of GP ‘723 as a matter of efficiency of space (i.e., the space gained from the plate and the guide sliding on one another rather than being spaced apart) and to provide a more sturdy and durable design by having the plate supported by the guide during its movement rather than spaced and moved in an relatively unsupported manner. Therefore, it would have been obvious to one having ordinary skill in the art to have the plate of GP ‘723 slidably engage the guide to gain at least the benefits described above.
Regarding claims 33 and 43, GP ‘723 lacks the “biased” recitation as follows:
[claim 33] wherein the pin is biased to an engaged position;
[claim 43] wherein the engagement member is an axially positionable pin which is biased to an engaged position with the first locking feature.
However, as described for claim 17 above, the Examiner takes Official notice that such locking configurations having pins biased to an engaged position including such pin/bore detent-type configurations are old and well-known in the art, particularly arts that utilize position adjusting and locking structure. As evidence in support of the taking of Official notice, one well-known example is the locking structure on baby chairs, specifically the tray attachment thereof, wherein in many models, a pin biased to its engaged position is used in the locking structure of the tray. Other examples are known throughout various different arts, wherein one having ordinary skill in the art would clearly be aware of such positioning/locking configurations. Therefore, it would have been obvious to one having ordinary skill in the art to provide such a positioning/locking configuration that includes a cylindrical bore as one a various well-known alterative locking structures.

Claims Not Rejected Over Prior Art
Claims 49 and 50 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the fabrication tool including a receiving aperture as claimed. However, these claims cannot be considered to be “allowable” at this time due to the rejection(s) under 35 U.S.C. 112(a)/1st paragraph set forth in this Office action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action, further consideration of these claims with respect to the prior art will be necessary.

Allowable Subject Matter
Claims 30-32, 40, 44-46, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-37, 41, 42, and 47 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
September 24, 2022